Title: From George Washington to Brigadier General Jacob Bayley, 7 December 1778
From: Washington, George
To: Bayley, Jacob


  
    Sir
    Paramus [N.J.] 7th Decr 1778.
  
Your two favors of the 23d & 24th Ultimo came to hand yestrday evening.
Lieut. Col. Wheelok, who has been with Congress, carries up with him their resolutions respecting Col. Bedels Regiment to which I refer.
  
  
  
  The communications in your letter of the 23d seem to be pretty general but I have not had time to give them a very attentive consideration. It is my desire that you would still continue your inquiries in the same line; for altho the expedition, as I have mentioned at length in my last letter, is laid asside, for the present yet it may be resumed at a more convenient season. I would wish therefore to have every intelligence which can be procured from Canada.
You will find on the arrival of your son that I have sent you a supply of money. I am Sir &c.
